Citation Nr: 0640276	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  02-21 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) for the period from 
January 28, 2002 to June 14, 2005; and in excess of 70 
percent for the period beginning September 1, 2005.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1968 to August 1970.  
He received the Combat Infantry Badge; and Army Commendation, 
Purple Heart, and Bronze Star Medals for service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for PTSD and assigned a 30 percent disability evaluation. 

The veteran appeared before the undersigned at a 
videoconference hearing in January 2004.  

In August 2004, the Board remanded this matter for further 
development.  

In a September 2006 rating determination, the RO increased 
the rating to 50 percent from the date of the initial grant 
of service connection.  The RO assigned a temporary total 
disability evaluation for a period of hospitalization over 21 
days from June 15, 2005, to August 31, 2005.  The RO assigned 
a 70 percent disability evaluation for the period beginning 
September 1, 2005.  


FINDING OF FACT

PTSD symptomatology has resulted in approximately total 
occupational and social impairment since the effective date 
of service connection.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  


PTSD

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The rating criteria for PTSD are as follows:

A 50 percent evaluation is to be assigned 
for occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

A 100 percent evaluation is assigned for 
total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
38 C.F.R. § 4.130, Diagnostic Code 9411.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004) 

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2006).  

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns, (e.g., 
an occasional argument with family members).  Scores ranging 
between 71 and 80 reflect symptoms that are transient and 
expectable reactions by psychosocial stressors (e.g., 
difficulty concentrating after family argument, no more than 
slight impairment in social, occupational, or school 
functioning).  Scores ranging between 61 and 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  Id., se Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

At the time of a March 2002 VA examination, the veteran 
reported that he had worked in the coal mines for 30 years 
before having to retire due to problems with his back.  The 
veteran denied having any problems in his marriage other then 
with his sex life.  He was able to wash and dress himself.  
He stayed to himself.  The veteran was able to drive.  He did 
not like to associate with people and did not have many 
hobbies or interests.  He did watch TV.  The veteran did not 
go to church but had started going to the Vet enter.  He 
stated that as he had to retire he had a lot of time on his 
hands and that thoughts of Vietnam had started coming back to 
him.  He felt very nervous, anxious, and agitated.  He could 
not sleep well at night.  

The veteran had recurrent dreams and nightmares, some related 
to Vietnam, others unrelated, like cars chasing him and his 
house burning down.  He reported that these happened a couple 
times per week.  He also had recurrent panic episodes, a 
smothering feeling, and hyperventilation.  These symptoms 
also happened a couple of times per week.  The veteran felt 
depressed and had unpleasant feelings.  He was easily 
startled and had intrusive thoughts about Vietnam.  The 
veteran did not have suicidal or homicidal thoughts and there 
were no hallucinations or delusions.  He also denied any 
problems with the law.  He had never had any inpatient 
psychiatric treatment.  

Mental status examination revealed that the veteran was 
casually dressed in jeans and a shirt.  He was generally 
pleasant and cooperative with appropriate flow and content of 
his conversation.  He was well oriented to time, place, and 
person.  There was no evidence of active delusions or 
hallucinations.  Attention and concentration were impaired.  
Memory and recall were intact.  There was no evidence of 
looseness of associations or flight of ideas with his speech.  
Fund of knowledge was appropriate for education level and 
background.  There were no obsessive thoughts or compulsive 
actions.  He denied being actively homicidal or suicidal.  

An Axis I diagnosis of PTSD was rendered.  The GAF was 60.  
The examiner stated that the veteran was coping well until he 
was injured at work and had not been able to return to work.  
The examiner noted that the veteran reported recurrent "ad 
dreams," nightmares, flashbacks, intrusive thoughts, and 
panic attacks which happened a couple times per week.  The 
veteran was noted to be withdrawn and was still trying to 
adjust.  His psychiatric problems occasionally interfered 
both socially and industrially.  He was competent to handle 
his own affairs.  

In a May 2002 report from the Vet Center, the veteran's 
condition was noted to have worsened since starting 
treatment.  The veteran had thoughts of Vietnam every day and 
this affected how he handled everyday life.  He isolated 
himself from everything, which was how he dealt with everyday 
stress.  He had problems with insomnia, flashbacks, intrusive 
thoughts, anger control problems, and dissociative thoughts 
remembering events from Vietnam, which made a lasting effect 
on his life.  

Musky smells, loud noises and helicopters made the veteran 
feel he was on a helicopter in a combat mission.  He felt 
traumatized by this but also felt excited like being in the 
combat mission all over again.  He was affected throughout 
the entire week, every day.  

The veteran was noted to have anxiety and panic attacks.  He 
had become obsessed with his hygiene, taking many showers per 
day and making sure his appearance was good before leaving 
the house.  He was very depressed and anxious.  The veteran 
had problems with intrusive thoughts about the war.  He also 
had flashbacks and nightmares and social isolation from his 
family.  He avoided crowds and anything that reminded him of 
war memories.  The veteran was noted to have increased social 
and industrial impairment due to his Vietnam service.  The 
social worker/team leader stated that the veteran's PTSD had 
definitely impaired the veteran's performing in both 
industrial and social settings.  He assigned a GAF score of 
35 with a score of 45 for the past year.  

At the time of his January 2004 videoconference hearing, the 
veteran testified that the symptomatology associated with his 
PTSD worsened when he was no longer able to work.  He stated 
that he was sitting around and began thinking about Vietnam.  
The veteran indicated that he would become agitated and kick 
things.  He stated that he sought treatment at the Huntington 
VAMC.  The veteran reported that he relied on his wife for 
many things.  He stated that his wife would line up his 
clothes for him.  He also noted that she would tell him to 
take care of his hygiene.  The veteran testified that he was 
going to the VetCenter about once a month.  He was also noted 
to be going to the VA outpatient clinic around once a month.  
The veteran's wife testified as to having to deal with the 
veteran's anger on a daily basis.  The veteran stated that he 
would yell at his wife and daughter and grandchild for no 
reason.  He noted that this worried him.  The veteran stated 
that he also had nightmares.  He reported having retired and 
being in receipt of social security as a result of the back 
injury he sustained.   Both the veteran and his wife 
indicated that the prior VA examination was cursory in 
nature.  

Treatment records obtained in conjunction with the Board 
remand included a January 2004 report prepared by a social 
worker at the Vet Center.  The social worker indicated that 
the veteran was being seen on a biweekly basis for individual 
therapy, with more visits as was necessary.  The veteran was 
noted to be committed to treatment and kept all his 
appointments.  He noted that the Iraq war was bringing back 
all the feelings about Vietnam.  This made him feel scared, 
depressed, nervous, anxious, and more and more withdrawn.  
The veteran noted having nightmares about his Vietnam 
experiences on a daily basis.  He stated that he was afraid 
to go to sleep.  The veteran would wake up sweating, scared, 
and with no color in his face.  His eyes would be crazed like 
he was in another world.  He also reported flashbacks.  He 
noted becoming very upset and agitated when talking about 
Vietnam.  The counselor stated that he had witnessed the 
veteran become very upset and agitated when talking about 
Vietnam.  

The veteran reported that he could not force himself to be 
around crowds.  He noted having problems just leaving his 
home.  He went to his medical appointments and came back.  
The veteran stated that he would become tense, hyper, and 
anxious when around crowds and that he had to get away.  He 
indicated that he did nothing at home.  He stated that he 
felt like he did not have a life and that every day it became 
worse.  

The veteran said that he had severe depression.  His wife did 
everything related to the house and set out his clothes for 
him.  She also did almost all the driving.  The veteran would 
watch his family do outside activities but would stay in the 
house.  He indicated that he was not able to show his 
feelings for his wife or his family.  The veteran stated that 
he was worried about the future and he felt that he was going 
to become worse.  He noted that he had thought about ending 
his life.  

The veteran's wife indicated that she had taken all of the 
guns out of the house.  She reported that it was her belief 
that the veteran was very capable of killing himself.  She 
stated that she would not leave the veteran alone for more 
than an hour at a time.  

The veteran reported that he had problems falling and staying 
asleep as a result of the nightmares.  He would wake up from 
the nightmares startled, afraid, and shaking.  He reported 
that he could not remember anything.  He noted not being able 
to remember how he got somewhere the next day.  The veteran 
stated that the anger would build up inside of him and he 
would explode.  He noted wanting to break things when 
becoming angry.  The veteran's wife would send him to the 
other room and tell him to calm down.  She stated that it 
would take hours for him to calm down.  

The veteran indicated that he was constantly on guard and 
always looking outside for movement.  He also made sure all 
the doors and windows were locked.  The veteran reported 
having to sit close to the door in a restaurant so he could 
escape and indicated that he always sat with his back to the 
wall.  The veteran noted that he was startled by loud and 
sudden noises and that he would jump and shake all over and 
look for something to crawl under.  He stated that his 
overall symptoms had worsened over time.  

The social worker opined that the veteran was severely 
impaired in his ability to maintain employment due to his 
severely impaired physical and psychological functioning.  
The social worker added that the severe ongoing conditions 
had profoundly worsened over time, causing overwhelming and 
permanent harm to the veteran's social, occupational, and 
interpersonal functioning, to the degree that he was only 
able to minimally function.  

The social worker concluded that the veteran's severe PTSD 
symptoms had made him permanently and totally disabled.  He 
was totally dependent on his wife.  She was responsible for 
all household affairs, and assisted him with his hygiene.

Outpatient treatment records obtained from the Huntington 
VAMC reveal that the veteran was seen on almost monthly basis 
for his PTSD with GAF scores ranging from the upper 40's to 
the mid 60's or the time period from July 2002 through 
January 2005.  

The veteran was hospitalized from June 15 to August 17, 2005, 
for PTSD rehabilitation.  Psychological testing performed 
while hospitalized revealed that the veteran's depression 
inventory was in the extremely severe range.  The veteran 
reported severe symptoms of loss of all interest in other 
people, waking up early and not being able to get back to 
sleep, and a complete loss of interest in sex.  Suicide 
thoughts were also present.  Anxiety index testing was within 
the severe range.  The veteran reported having wobbliness in 
his legs, fear of losing control, and being scared. 

At the time of admission, the veteran was noted to be having 
periodic blow ups about twice a week.  He was also noted to 
be having constant anxiety.  Depression was also happening 
two to three times per week, lasting from minutes to hours.  
These symptoms were noted to be improved at the time of his 
release.  A GAF of 50 was reported at the time of his 
release. 

In August 2006, the veteran was afforded an additional VA 
examination.  At the time of the examination, the quality of 
his relationships with his wife, adult children, and 
grandchildren was "less than satisfactory."  The veteran 
indicated that he had no friends and remained isolated every 
day.  He stated that he was more at ease when he was by 
himself.  Since his injury, the veteran found no reason or 
joy to be around people.  He had become more intolerable of 
family in the past year.  He stated that he thought about 
killing and being killed.  Television and sitting were his 
primary activities.  The veteran reported watching the 
military channel, the news, and reports on war, in order to 
analyze things and make some changes in what happened in the 
past.  There was a history of suicidal ideation which at 
times was very intense, occurring at least monthly (3 to 4 
times) both prior and since December 2005.  

The examiner noted that there was a significant history of 
violence and homicidal ideation resulting in a two month 
hospitalization.  The veteran continued to have violent 
ideation at least twice a week.  When he was alone he did not 
have these thoughts.  This had increased over the past year.  

The veteran reported a significant increase in symptoms 
associated with PTSD over time and since 2005.  This included 
nightmares, hypervigilance, heightened arousal, thought 
intrusion, anxiety, depression, and suicidal ideation, all of 
which were more frequent and of increased duration.  Family 
responsibilities were no longer something the veteran took an 
interest in or handled.  He also did not attend family 
functions and did not perform his ADLs.  His spouse was 
totally responsible for the household.  The veteran had not 
been responsible for these duties for the past four years.  
He was becoming increasingly more isolated and reclusive.  

Mental status examination revealed he was neatly groomed and 
dressed.  His psychomotor activity was hyperactive, restless, 
and tense.  His attitude was cooperative, friendly, 
suspicious, and guarded.  His affect was constricted.  His 
mood was anxious, hopeless, agitated, expansive, depressed, 
and labile.  He was oriented to person, time and place.  His 
thought process was racing and evasive.  The veteran had 
homicidal, suicidal and paranoid ideation.  He was 
preoccupied with one or two topics and had persistent 
delusion.  The veteran could understand the outcome of his 
behavior.  His intelligence was average.  The veteran 
understood that he had a problem.  He had sleep impairment.  
There were no hallucinations.  He could not interpret 
proverbs appropriately.  He had obsessive/ritualistic 
behavior in that he watched war movies over and over.  The 
veteran had panic attacks, which were from two to four times 
per week.  He had homicidal ideation.  The veteran had 
suicidal ideation two to four times per month.  He often had 
verbal anger.  The veteran could minimally maintain personal 
hygiene.  He had some problems with activities of daily 
living, including household chores, grooming, shopping, 
bathing, engaging in sports/exercise, and traveling.  Recent 
and immediate memory was impaired.  

The examiner indicated that the veteran's PTSD symptoms 
prevented him from working or socializing with family members 
or friends.  The examiner stated that the symptoms were 
chronic.  A diagnosis of PTSD was rendered.  He assigned a 
GAF score of 31.  The examiner elaborated that the veteran 
was so apathetic that he had to be chided into grooming 
himself.  He rarely left his home except for medical 
appointments.  He had no friends and stated that his crazy 
thoughts contributed to his not working or being around 
anyone that was not required.  The veteran no longer engaged 
in recreational activities with family or friends.  He had 
lost interest in even the most basic and customary 
activities.  His health needs were managed by his spouse as 
he often neglected even basic needs.



Analysis

The most recent examination contains findings that the 
veteran essentially had total occupational and social 
impairment as the result of PTSD.  Previous examinations 
contain similar findings.  It is true that the veteran has 
maintained his marriage, but this relationship is noted to be 
severely impaired.  Given the consistent findings that PTSD 
would prevent work, and his extremely limited and impaired 
social relationships, the Board finds that the disability 
most closely approximates the criteria for a 100 percent 
rating.  38 C.F.R. § 4.7.

While the initial VA examination and some of the earlier 
treatment records suggest a lesser level of disability, the 
May 2002 statement from his social worker shows that he was 
found to have GAFs indicative of total occupational and 
social impairment since at least the date of service 
connection.

Resolving reasonable doubt in the veteran's favor, the record 
supports a finding that PTSD has resulted in total social and 
occupational impairment since the effective date of service 
connection.  Accordingly, a 100 percent evaluation is 
warranted from that date.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An initial rating of 100 percent is granted for PTSD, 
effective January 28, 2002.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


